156 F.3d 1224
James T. Gibbone, IIv.Donald Lewis, Henry Jackson, Joseph Zappasodi, Dr., M.D.,Muzaffar Ahmad, Dr., M.D., Amos, First Name Unknown, SidneyBoyer, Elizabeth Fone, Bernard Howard, Jan Sochalski, MargeDunlap, Judy Rausch, Wasco, First Name Unknown, Caldero,First Name Unknown, Gibson, First Name Unknown, Stevens,First Name Unknown, Jane Does, 1-20, John Does, Adams, FirstName Unknown, Battles, First Name Unknown, Groble, First Name Unknown
NO. 97-5666
United States Court of Appeals,Third Circuit.
May 13, 1998
Appeal From:  D.N.J. ,No.95457

1
Reversed.